The plaintiff in error, hereinafter called defendant, was convicted in the county court of Garfield county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $500 and to confinement in the county jail for a term of six months.
The state has filed a motion to dismiss, from which it appears that defendant, after his conviction, was at large upon a supersedeas bond; that he has left the state of Oklahoma, is a fugitive, his whereabouts are unknown.
It is settled by many decisions of this court that, where a defendant has been convicted and perfects an appeal to this court, this court will not consider his appeal unless he is where he can be made to respond to any judgment or order which may be rendered in the case. Where a defendant becomes a fugitive from justice pending the determination of his appeal, this court upon proper motion will dismiss the same.
The case is dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 415